DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21, 25-28, 30-35 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a multi-fiber reel and adapter assembly comprising a cable reel mounted to a base, the cable reel being configured to be received in an interior of the base; and a plurality of adapters fixedly mounted to the at least one side wall of the base, wherein the at least one side wall includes an opening configured to receive a distribution cable that includes the fiber optic cable, wherein each of the adapters is configured to couple a first fiber optic connector terminating a breakout cable from the multi-fiber cable with a second fiber optic connector terminating a fiber optic drop cable that is configured to run from the respective adapter to a location of an end user that is remote from the assembly, wherein a first end of the distribution cable, opposite to the breakout cable, is configured to be paid out from the reel to a fiber connection located remotely from the assembly, and wherein the cable reel is configured to rotate relative to the base and the adapters while the fiber optic drop cables are coupled with the respective adapters, or
a multi-fiber reel and adapter assembly comprising: a base; a cable reel mounted to the base; and a plurality of adapters fixedly mounted to the base wherein the cable reel is configured to receive and hold a breakout cable such that the cable and reel rotate relative to the adapters fixed to the base, such that the adapters do not rotate together with the cable and reel, wherein each of the adapters is configured to couple the cable from the cable reel with a fiber optic drop cable that is configured to run from the respective adapter to a location of an end user that is remote from the assembly, or
a cable reel and adapter assembly comprising a base, cable reel, adapter coupled to the base, the cable reel including a mount portion to receive a header portion that extends from an outer surface of the reel, the reel is configured to rotate relative to the adapter with then adapter is coupled to the base such that the adapter does not rotate with the reel, the adapter is couples a breakout cable to a drop cable to extend to a remote end user location, the base includes a sidewall that includes the adapter and an opening to receive a multi-fiber distribution cable that includes the breakout cable, wherein a length of the distribution cable is configured to be retained on an outer surface of the reel by a retaining member that extends from the outer surface from a back wall such that the breakout cable rotates with the reel relative to the base and adapters, or
a multi-fiber reel and adapter assembly comprising: a base that includes a back wall and at least one side wall configured to define an interior; a cable reel mounted to the base; a plurality of adapters mounted to the at least one side wall of the base, wherein the at least one side wall includes an opening configured to receive a distribution cable that includes a fiber optic cable, the distribution cable being a multi- fiber cable wound on the cable reel; wherein the cable reel includes a pair of reel flanges each configured to extend radially outward from an outer rim portion, at least one of the reel flanges including an opening through which the distribution cable is configured to pass from a space between the reel flanges to a space outside of the reel flanges; wherein each of the adapters is configured to couple a first fiber optic connector terminating a breakout cable from the multi-fiber cable with a second fiber optic connector terminating a fiber optic drop cable that is configured to run from the respective adapter to a location of an end user that is remote from the assembly; wherein a first end of the distribution cable, opposite to the breakout cable, is configured to be paid out from the reel to a fiber connection located remotely from the assembly; wherein the cable reel is configured to rotate relative to the base and the adapters while the fiber optic drop cables are coupled with the respective adapters; wherein one of the reel flanges includes a header portion configured to extend from an outer surface of the one of the reel flanges that faces away from the back wall, the header portion being configured to rotate with the cable reel relative to the base; and wherein the header portion includes at least one pair of fingers that extend in a direction away from the outer surface of the one of the reel flanges, the pair of fingers being configured to receive and hold the breakout cable such that the breakout cable is configured to rotate with the reel relative to the base and the adapters,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883